

115 HJ 16 IH: Disapproving a rule submitted by the Department of the Interior known as the “Stream Protection Rule”.
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 16IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lamborn submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONDisapproving a rule submitted by the Department of the Interior known as the Stream Protection Rule.
	
 That Congress disapproves the rule submitted by the Office of Surface Mining Reclamation and Enforcement of the Department of the Interior relating to the Stream Protection Rule (published at 81 Fed. Reg. 93066 (December 20, 2016)), and such rule shall have no force or effect.
		